Citation Nr: 0425803	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 565	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right foot hammertoe deformities of the third and fourth 
toes; pes planus; status post hammertoe repair of the fifth 
toe with a residual scar and paresthesia in the right little 
toe. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot hammertoe deformities of the third and fourth 
toes; pes planus; and status post hammertoe repair of the 
fifth toe with a residual scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
the disabilities listed on the first page of the present 
decision.  The veteran then filed a timely Notice of 
Disagreement (NOD) as to these initial ratings; accordingly, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to potential consideration of staged 
ratings are for application with respect to the claims on 
appeal.


FINDINGS OF FACT

1.  The service-connected foot disabilities are manifested by 
non-disfiguring scars, flat feet deformities, bilateral 
hammertoe deformities in the third and fourth toes, and 
decreased sensation in the right fifth toe; moderately severe 
disability associated with these conditions is not 
demonstrated.  

2.  There is full motion in the right knee and no evidence of 
tenderness, heat, swelling, effusion, drainage, instability, 
or weakness; moderate recurrent subluxation or lateral 
instability is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right foot hammertoe deformities of the third and 
fourth toes; pes planus; status post hammertoe repair of the 
fifth toe with a residual scar and paresthesia in the right 
little toe are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Code 
(DC) 5284 (2003).   

2.  The criteria for an initial rating in excess of 10 
percent for left foot hammertoe deformities of the third and 
fourth toes; pes planus; and status post hammertoe repair of 
the fifth toe with a residual scar are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DC 5284 (2003).   

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4. 71a, DC 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.




In a May 2003 letter, the RO advised the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of a detailed December 2002 statement of 
the case issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that lay and medical evidence was 
developed with respect to the veteran's claim, to include the 
service medical records and examination reports, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish increased ratings for the disabilities 
at issue.  Further, the claims file reflects that the SOC 
contained the new duty-to-assist regulations codified at 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

The service medical records in pertinent part reflect 
treatment for right knee pain, concentrated in the tibial 
region, and bilateral hammertoes in the fifth toes.   Surgery 
for these hammertoes, to include interphalangeal joint 
releases and arthroplasties in January 2001, was accomplished 
during service.  Follow-up treatment in March 2001 revealed 
no increase in swelling, exudation, or erythema since the 
surgery, although the veteran reported at that time that it 
was still painful to wear boots.  No significant findings 
were shown in the feet at that time, and pain of "1/10" in 
each foot while standing barefoot was described.  

An examination conducted shortly before service separation in 
December 2001 reflected a tibial prominence in the right knee 
with pain when the veteran knelt or crawled.  This condition 
was said to not be accompanied by joint involvement, and to 
have "no effect on daily activities."  With respect to the 
veteran's hammertoes, the veteran was said to have pain with 
heavy activity, and it was noted that the corrective surgery 
had resulted in little to no improvement.  

After service, the veteran was afforded an examination in 
December 2001 to assess the severity of his hammertoes and 
right knee condition.  At this examination, the veteran 
reported residual numbness in the right fifth toe and 
intermittent pain in his feet.  He also complained of 
intermittent pain, weakness, stiffness, swelling, redness, 
fatigue, and lack of endurance in his feet.  With regard to 
his right knee, the veteran contended that he continues to 
experience intermittent pain, specifically with kneeling and 
exercising.  The pain was said to improve with rest.  

Upon physical examination, the veteran was observed to walk 
with a normal gait.  Non-disfiguring scars on the toes were 
observed, and there was no evidence of adherence, drainage, 
or exudate associated with the scarring.  The clinical 
evaluation of the feet also revealed evidence of flat-foot 
deformities, with evidence of hallux valgus.  There was 
evidence of hammertoe deformities of the third and fourth 
toes bilaterally.  The examination of the feet revealed no 
evidence of abnormal weight bearing signs.  

The examination of the right knee revealed evidence of a 
prominence of the proximal tibial tuberosity.  There was no 
evidence of tenderness, heat, redness, swelling, effusion, 
drainage, instability or weakness in the right knee.  The 
drawer sign and McMurray test were negative.  Motion testing 
revealed 140 degrees of flexion without pain, and full 
extension without pain.  Motion was not limited by pain, 
fatigue, weakness, or lack of endurance.  The motor strength 
in the lower extremities was within normal limits.  Sensory 
testing showed decreased sensitivity to pinprick in the right 
little toe, but was otherwise normal.  Deep tendon reflexes 
in the knees and ankles were normal and active.  X-rays of 
the right knee were negative, and X-rays of the feet revealed 
the loss of the normal plantar calcaneal arches bilaterally.  

Following the examination, the diagnoses were status post 
bilateral hammertoe repair of the fifth toes with residual 
nondisfiguring scars and paresthesia in the right little toe; 
mild hammertoe deformities of the third and fourth toes, 
bilaterally; bilateral mild pes planus; and patellofemoral 
pain syndrome of the right knee.  With regard to functional 
limitations due to the bilateral foot condition, the veteran 
was to avoid frequent jumping, stepping, and walking on 
uneven ground.  As for the right knee, the veteran was 
advised to avoid frequent pivoting and kneeling.  


Based on the evidence above, the RO by rating decision dated 
in February 2002 granted service connection for three 
disabilities listed as follows:  Right foot hammertoe 
deformities of the third and fourth toes, pes planus, status 
post hammertoe repair of the fifth toe with a residual scar 
and paresthesia in the right little toe; left foot hammertoe 
deformities of the third and fourth toes, pes planus, and 
status post hammertoe repair of the fifth toe with a residual 
scar; and patellofemoral syndrome of the right knee.  A 10 
percent ratings was assigned for each disability.  As 
indicated, the veteran has expressed disagreement with these 
ratings, giving rise to the appeal to the Board.  
 
III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

"Moderate" disability resulting from a foot injury warrants 
a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284.  "Moderately severe" disability 
is required for a 20 percent rating under DC 5284.  

Under 38 C.F.R. § 4.71a, DC 5260, knee flexion limited to 
60 degrees warrants a zero percent rating, to 45 degrees a 10 
percent rating, to 30 degrees a 20 percent rating, and to 15 
degrees a 30 percent rating.  Under DC 5261, extension of the 
knee limited to 5 degrees warrants a noncompensable rating; 
to 10 degrees a 10 percent rating, to 15 degrees a 20 percent 
rating, and to 20 degrees a 30 percent rating.  Full knee 
motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability.  A 20 percent rating requires 
moderate disability.  Id.  

The VA General Counsel has issued a precedent opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioning that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes initially that a rating in excess 
of 10 percent for the service-connected foot disabilities 
must be denied because "moderately severe" disability in 
either foot so as to warrant increased compensation under DC 
5284 is not demonstrated.  As support for this determination, 
the Board notes that only mild hammertoe deformities and mild 
bilateral pes planus were demonstrated upon examination in 
December 2001.  Notwithstanding the loss of sensation shown 
in the right foot, sensation in the lower extremities was 
otherwise intact and no loss of strength in the lower 
extremities was demonstrated.  There is no indication than 
the veteran is taking pain medication for his foot 
disabilities or that either foot requires the use of 
orthotics or any other assistive devices.  Therefore, it 
would not be reasonable to conclude that any more than 
moderate disability in either foot is demonstrated.  The 
residual scarring in the toes revealed no indicia of 
tenderness or other findings which would warrant 
compensation, and the lack of significant objective findings 
in either foot precludes entitlement to an increased rating 
under any other potentially applicable diagnostic code for 
rating foot disabilities codified at 38 C.F.R. § 4.71a, DCs 
5276-5284.   


With regard to the right knee, the post-service examination 
reports described above did not demonstrate any instability 
in the right knee, much less a moderate degree of disability 
resulting therefrom.  Moreover, the examination of the right 
knee conducted in service in December 2001 showed no joint 
involvement, and reported a condition observed to have "no 
effect on daily activities."  Thus, increased compensation 
under DC 5257 is not warranted.  The range-of-motion findings 
clearly also do not demonstrate the loss of motion required 
for increased ratings under DC 5260 or DC 5261.  Moreover, as 
instability or compensable limitation of motion in the right 
knee has not been demonstrated by physical examination, a 
separate rating under VAOPGCPREC 23-97 is not warranted.  
Finally, review of the other potentially applicable codes for 
rating the knee and leg, codified at DCs 5256-5263, does not 
reveal any basis for entitlement to a rating in excess of 
10 percent for the right knee disorder under any other 
potentially applicable diagnostic code.  

Also weighed by the Board have been the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the 
disability associated with the feet and right knee includes 
subjective complaints of pain, no additional functional loss 
associated with this pain which would warrant increased 
compensation above and beyond that currently in effect has 
been identified, and the physician who conducted the post-
service examination found no evidence of the type of 
symptomatology in the feet or right knee, such as weakness or 
fatigue, as discussed in Deluca. 

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to a staged 
initial rating or ratings for his service-connected foot and 
right knee disabilities.  However, upon reviewing the 
longitudinal record in this case, the Board finds that at no 
time since the veteran's separation from service in January 
2002 have any of these disabilities been more disabling than 
as currently rated. 


The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected foot or right knee disorders is asserted or 
demonstrated, nor is there any other evidence that any of 
these conditions involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The Board recognizes that the veteran feels that his service-
connected foot and right knee disabilities are more severe 
than was reflected by the most recent examination.  However, 
the veteran himself, as a layman, is not competent to 
attribute any physical manifestations to his service-
connected knee disability or to establish a degree of 
disability residual thereto.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  In short, absent objective manifestations 
demonstrating that the criteria for increased compensation 
for the service-connected foot and right knee disabilities 
are met under any potentially applicable diagnostic code, 
ratings in excess of those currently assigned are not 
warranted.  Therefore, as the objective medical evidence 
preponderates against the assignment of more than a 10 
percent rating for the service-connected feet and right knee 
disabilities, the claims for increased compensation must be 
denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right foot hammertoe deformities of the third and fourth 
toes; pes planus; status post hammertoe repair of the fifth 
toe with a residual scar and paresthesia in the right little 
toe is denied. 

Entitlement to an initial rating in excess of 10 percent for 
left foot hammertoe deformities of the third and fourth toes; 
pes planus; and status post hammertoe repair of the fifth toe 
with a residual scar is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied. 




____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



